Title: From George Washington to Elias Boudinot, 21 March 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Head Quarters 21st March 1783
                        
                        I have the Honor to transmit to Congress, a Copy of a joint Letter from Sir Guy Carleton and Admiral Digby to
                            me, which accompanied the enclosed Treaty signed at Paris the 30th of Novemr which I take the earliest opportunity to
                            forward, agreeable to their Desire. With the highest Esteem & Respect I have the Honor to be, Sir, Your Excellencys
                            Most Obedient and Most humble Servant
                        
                            Go: Washington
                        
                    